The record showing the proceedings in the court and the exceptions thereto covers more than 300 pages. There are sixteen bills of exceptions covering 238 pages of typewritten matter. The assumption that these bills of exception were not considered due to the fact that they were not discussed in detail is entirely erroneous. The opinions of the court must be published by the State, and to a degree brevity is necessary. Due respect for that essential makes it imperative that the court omit a discussion in detail of such matters presented for review as are not deemed by it to present any question of law determinative of the result of the appeal.
Bill of exception No. 6 deals with certain questions and answers propounded to the witness Rimly touching the cylinder of a revolver. The court declined to certify to the correctness of the bill so far as it stated the facts, and referred this court to the statement of facts which covers 210 pages of typewritten matter. The court *Page 11 
does state, however, that the questions and answers relating to the magazine were developed without knowledge upon the part of counsel that the magazine was not found at the very time that the arrest of the appellant and his companion took place. When it was ascertained that the finding was not coincident in time and place with the arrest, the testimony was withdrawn from the jury with instructions to disregard it. We fail to find anything in the record or in the bill which, in our judgment, would warrant the conclusion that the transaction mentioned would require or justify a reversal of the judgment.
Bill No. 7 was discussed in the original opinion.
Bill No. 8 complains of the refusal to instruct a verdict in favor of the accused.
Touching the criticisms of the court's charge, we can but reiterate that which is contained in the original opinion namely, that in so far as the special charges embraced correct propositions of law, the jury was given the benefit of them in the charge which the court read to the jury.
Both upon the original hearing and upon this motion we have given the record the most careful consideration of which we are capable, and the former disposition of the appeal reflects the judgment of this court as correct.
The motion is overruled.
Overruled.